FILED
                            NOT FOR PUBLICATION                              OCT 3 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30230

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00027-SEH

  v.
                                                 MEMORANDUM *
REYNALDO MEDINA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Reynaldo Medina appeals his guilty-plea conviction and 105-month

sentence for conspiracy to distribute cocaine, in violation of 21 U.S.C. § 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Medina’s counsel has filed

a brief stating there are no grounds for relief, along with a motion to withdraw as

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief as to Medina’s

conviction. We dismiss the appeal of the sentence in light of the valid appeal

waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      The conviction is AFFIRMED, and the appeal of the sentence is

DISMISSED.




                                         2                                       10-30230